         Case 1:19-cv-11945-AKH Document 27 Filed 03/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT                                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                ,____,____x                                          DOCUMENT
DRT GROUP, LLC                                                                  ·l,, ELE CT RONICALLY •
                                                                                'D OC#:
                                Plaintiff,
                                                                coNsENr    oecREErEF-IL- 0 4
                                                                                      ! ~- - (-+-'r-?,7-+-·L-D lco
                                                                                                 -=                  ,i
- against -
                                                                1:19-cv-11945 (AKH)
DEAD RABBITS, LLC, BRIAN BIRNBAUM and
M.K. RAINEY,

                                Defendants
         ------------···------------------X
        UPON the Complaint in this action seeking a permanent injunction and other relief, on

 consent and and for good cause shown,

       IT IS hereby ORDERED and DECREED,

       (A) that That Defendants, and additionally all owners; officers, directors, agents, servants,

employees, affiliates, attorneys, successors, and assigns, and all persons in active concert or participation

with them, including but not limited to their writers, designers, distributors and retailers, be permanently

enjoined and restrained from:

       (1) reproducing, copying, displaying, the trademark "DEAD RABBJr• or the design found in

Trademark Reg. No. 5723596 ("Rabbit design"); or any marks similar to or substantially indistinguishable

therefrom; and

        (2) advertising, promoting, importing, shipping, selling, marketing, offering for sale or otherwise

distributing goods in connection with the trademark "DEAD RABBIT", the Rabbit design or any mark

similar to or substantially indistinguishable there from; and

        (3) holding themselves out as, or otherwise representing themselves to be, the owners of, or

otherwise authorized to use, the "DEAD RABBIT" name, or Rabbit design; or

        (4) from in any other way infringing the DEAD RABBIT trademarks ot Rabbit design; or

        (5) effecting assignments or transfers, forming new entities or associations or utilizing any other

means or devices for the purpose of circumventing or otherwise avoiding the prohibitions set fo rth in

numbers (1) through (4) hereof.
        Case 1:19-cv-11945-AKH Document 27 Filed 03/10/20 Page 2 of 2



       (B) That the United States Patent and Trademark Office is hereby directed to cancel Trademark

Registration 5826204 in accordance with 15 U.S.C. §1119.

       (C) That the domain deadrabbitsbooks.com be and hereby is cancelled pursuant to 15 U.S.C. §

1125(d)(2)(D)(i) and the defendants are directed to abandon the domain with the Registrar;

       (D) That Defendants shall pay to Plaintiff the sum of $10,000 in. agreed upon damages by check

delivered to Plaintiffs cowisel within 15 days.


 Lawrence Bartels LLP                                         THE BOSTANY LAW FIRM, PLLC
 Attorneys for Defendants                                     Attorneys for Plaintiff
 7700 Irvine Center Drive, Ste 800                            3 World Financial Center, 24th Floor
 Irvine, CA 92618                                             New York, NY 10281
 rlawrence@lawrencebartels.com                                john@bozlaw.com
 (949) 346-4646                                               (212) 530-4400




 By:
       Robert S. Lawrence
                                                              By:   ;fohn,t;,,, /J ;3,,~
                                                                            P. Bostany




                                                              So Ordered:       ~ ,.. /   J • 2.o~
